      Case 2:21-cv-01137-TLN-CKD Document 4 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUSLAN A. BIZHKO,                                  No. 2:21-cv-1137-CKD PS
12                        Plaintiff,
13             v.                                        ORDER AND
14    THOMAS McKINNON, et al.,                           FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            Plaintiff proceeds pro se in this action with allegations against the California Department

18   of Corrections and Rehabilitation, the California Parole Board North Division, the appellate

19   attorney for his criminal case and a fire investigator who testified against him. (ECF No. 1.) This

20   matter was referred to the undersigned by Local Rule 302(c)(3) pursuant to 28 U.S.C. § 636(b).

21            By order signed on July 27, 2021 (ECF No. 3), the court screened the complaint pursuant

22   to 28 U.S.C. § 1915(e) and determined the complaint was subject to dismissal because it did not

23   state a cognizable claim for relief. Plaintiff was granted thirty days to file an amended complaint.

24   Plaintiff was warned that failure to file an amended complaint would result in a recommendation

25   that this action be dismissed. The time granted for plaintiff to file an amended complaint has

26   expired and plaintiff has neither filed an amended complaint nor sought an extension of time to

27   do so.

28   ////
                                                        1
      Case 2:21-cv-01137-TLN-CKD Document 4 Filed 09/16/21 Page 2 of 2


 1             Accordingly, IT IS ORDERED that the Clerk of Court shall assign a district judge to this

 2   case.

 3             In addition, IT IS RECOMMENDED as follows:

 4             1. This action be dismissed for failure to state a claim and failure to prosecute. See Fed.

 5                  R. Civ. P. 41(b); and

 6             2. The Clerk of Court be directed to close this case.

 7             These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

12   failure to file objections within the specified time may waive the right to appeal the District

13   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: September 16, 2021
                                                        _____________________________________
15
                                                        CAROLYN K. DELANEY
16                                                      UNITED STATES MAGISTRATE JUDGE

17   8.Bizhko.1137.fta

18

19

20

21

22

23

24

25

26

27

28
                                                         2
